Case 2:14-cr-00018-DBH Document 154 Filed 08/28/20 Page 1 of 4               PageID #: 599



                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
    V.                                          )     CRIMINAL NO. 2:14-CR-18-DBH
                                                )
    GARRY COLLINS,                              )
                                                )
                            DEFENDANT           )


         ORDER ON DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE


           Once 30 days have passed from an imprisoned defendant’s request to his

Warden for compassionate release, the First Step Act of 2018 permits a court to

reduce the sentence upon the defendant’s motion “after considering the factors

set forth in [18 U.S.C. §] 3553(a) to the extent that they are applicable, if [the

court] finds that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

           The defendant Garry Collins has met the 30-day requirement1 and

requests that I order him released from his incarceration at FCI Gilmer in

Glenville, W. Va.      He says his request is “due to [his] illness and the rapid

spreading of the COVID-19 virus in our prison system.” Def.’s Mot. at 1 (ECF

No. 153). Referring to the CDC’s recommended remedial measures of social




1The Department of Justice does not insist that a prisoner exhaust BOP appeal remedies. See
Gov’t’s Resp. at 1, United States v. Faucette, No. 2:13-cr-79-DBH (D. Me. Aug. 5, 2020) (ECF
No. 266).
Case 2:14-cr-00018-DBH Document 154 Filed 08/28/20 Page 2 of 4                    PageID #: 600



distancing, frequent hand washing, and sterilization of surfaces, he says “In this

facility, all these things are impossible. We live in a 7x10 cell with another

inmate. No cleaning supplies or hand sanitation no where.” Id. at 2. He also

says that he is “at a higher risk of a grave outcome” if he contracts the

coronavirus because he is 52, has “uncontrol[l]able hypertension[,] and ha[s]

been exposed to tuberculosis.”           Id.   He encloses the Warden’s denial of his

request for relief (ECF No. 153-1 at 1); a document showing he is eligible for

home-detention release February 16, 2027, and outright release August 16,

2027, id. at 2; a document stating that “[d]ue to your blood pressure, you are

still a care level 2,”2 id. at 3; and documents reflecting his educational and

behavioral progress, id. at 4-9.

       I sentenced Collins on February 26, 2015, after he pleaded guilty to

possessing cocaine with the intent to distribute it, an offense that carried a 10-

year statutory minimum sentence given the quantity of illegal narcotics. I found

him to be a career offender with a guideline range of 262 to 327 months. Tr. of

Sentencing Hr’g at 20-21 (ECF No. 126). I imposed a lower, “variant,” sentence

of 200 months in prison, just under 17 years. Id. at 41. I did not go lower than




2 According to BOP, “Care Level 2 inmates are stable outpatients who require clinician

evaluations monthly to every 6 months. . . . Their medical and mental health conditions can be
managed through routine, regularly scheduled appointments with clinicians for monitoring. . . .
Enhanced medical resources, such as consultation or evaluation by medical specialists, may be
required from time to time.” BOP, Care Level Classification for Medical and Mental Health
Conditions or Disabilities 2 (May 2019), https://www.bop.gov/resources/pdfs/care_level
_classification_guide.pdf. Hypertension qualifies for level 2 if “Blood pressure [is] not at
treatment goal with two or less medications OR . . . [if] Blood pressure control requires three or
more medications.” Id. at Appendix 2.

                                                                                                2
Case 2:14-cr-00018-DBH Document 154 Filed 08/28/20 Page 3 of 4                PageID #: 601



that (although his lawyer asked for 12 or 13 years, id. at 28) because, as I said

to Collins in open court:

              sadly one of the things that jumps out, is unavoidable, is that
              you’ve been, well, the fancy word is recalcitrant, you’ve
              continued to offend over and over and over again. You really
              are a career offender. You seem to—either you refuse to or
              you’re unable to comply with the law. You mentioned that
              maybe addiction had a role with it. I heard through [your
              lawyer] reporting from your former wife that maybe it was
              associations, people you were with. I don’t know what the
              reasons are. But the point is it just continues again and
              again and again. And you’re not a young man anymore,
              you’re younger than I am, but you’re not a young man in
              terms of criminal behavior. If people are going to change it’s
              usually earlier than what you have done in terms of your
              continuance.
                     So all of that gives me great concern and tells me that
              the statutory things that I mentioned like deterrence,
              protecting the public, respect for the law, the circumstances
              of the offense, the seriousness, all of those things call for a
              very high sentence. And when I look at the things that might
              argue to come down, there aren’t a lot of them, sadly,
              because of all of the things that I’ve just mentioned.

Id. at 40-41.3 The “statutory things” to which I was referring are the factors in

18 U.S.C. § 3553(a) that the First Step Act directs me to consider again in

deciding whether extraordinary and compelling reasons warrant ending his time

in prison.

       They do not. Mr. Collins continues to pose a severe risk of re-offending

and endangering the community.              His age, hypertension, and exposure to

tuberculosis are not enough to amount to extraordinary and compelling reasons




3 The First Circuit affirmed the sentence on appeal. See United States v. Collins, 811 F.3d 63
(1st Cir. 2016).

                                                                                            3
Case 2:14-cr-00018-DBH Document 154 Filed 08/28/20 Page 4 of 4               PageID #: 602



that overcome those original and continuing reasons for his lengthy

imprisonment.4

       The motion is DENIED.

       SO ORDERED.

       DATED THIS 28TH DAY OF AUGUST, 2020

                                                 /S/D. BROCK HORNBY
                                                 D. BROCK HORNBY
                                                 UNITED STATES DISTRICT JUDGE




4 According to the BOP website summarizing COVID-19, at FCI Gilmer where Collins is housed
there are 5 recovered inmates and one recovered staff member. It lists 0 for current inmates
positive, current staff positive, inmate deaths, and staff deaths. See BOP, COVID-19 Cases,
Federal Bureau of Prisons (last updated Aug. 26, 2020), https://www.bop.gov/coronavirus/.

                                                                                          4
